Sedgwick, J.,
dissenting.
1. It appears from the majority opinion that thé judgment of the district court is reversed because of the giving of two instructions which axe deemed erroneous. In one of the instructions given the court used the following language : “The burden is also upon the defendant to show that the plaintiff assumed the risk of the accident which resulted in his death.” This is held to be erroneous upon the authority of Malm v. Thelin, 47 Neb. 686, from which case the following language is quoted in the majority opinion: “The presumption is that such risk has been assumed by the servant, and, in order to recover, the burden is upon the plaintiff to establish one of the exceptions to the rule.” I do not think that this language is applicable to the case at bar. In Malm v. Thelin, there was evidence tending to show that defective machinery was used under a promise by the master to remove the defect, and it was held that such evidence was inadmissible “where such promise had not been pleaded.” The holding is that, when some special fact is relied upon as avoiding the general rule of assumption of ‘ risk, such special fact must. be pleaded and proved by the plaintiff. If plaintiff relies upon the fact that the machinery was dangerous by reason of defects therein, and cannot deny that he knew of the defective condition of the machinery, and voluntarily continued to use it with full knowledge of the danger connected therewith, he may still deny that he assumed the risk if the master induced him to continue such use by promising to remove the defect, but the burden is upon the plaintiff to prove such promise upon the part of the master, and no such proof is competent unless that issue is tendered by plaintiff in his pleadings. This is the technical rule advanced in Malm v. Thelin. No such condition as this arises in the case at bar. The answer alleged that “the risk and danger in moving of engines and trains on the tracks on which he was to work was a risk and danger assumed by him in such work,” and the reply *70was a general denial. There was no plea, in the reply to avoid the assumption of risk on the part of the plaintiff. He simply denied that the risks were of such a nature and the circumstances were of such a character as to require him to assume the risk, and upon this issue, that is, the issue as to whether the plaintiff did in fact assume the risk, the burden of proof is upon the party alleging it, which in this case was the defendant. Grimm v. Omaha Electric L. & P. Co., 79 Neb. 395, and cases cited.
Under the authority of Malm v. Thelin no evidence as to assumption of risk was competent in this case except upon the general issue as to whether or not the plaintiff did assume all the risks to which he was subjected. There was no evidence offered of any special promise on the paid of the defendant, or of any special circumstances that would change or affect the general rule that the assumption of risk is an affirmative matter to be presented and proved by the defendant, and the instruction of the court properly stated the issue as it was presented. The whole charge to the jury must be construed together; and the court correctly instructed the jury on the assumption of risk in other instructions. Instruction No. 11 is as follows: “By acceptance of an employment, a servant assumes all risks of injury caused (a) by the negligence of a competent fellow servant; (b) by the dangers incidental to the business; (c) by the dangers arising from the existing conditions of the premises, machinery, etc., which are known or ought to be known to the servant at the time, therefore no duty is imposed upon the master to protect a servant against these risks, and he consequently cannot be guilty of negligence' in connection therewith. The risk that a' master will himself be negligent is not assumed by the servant, and where the master owes any duty to tin; servant, he cannot escape liability by delegating its performance to an agent. A servant by accepting the employment impliedly agrees to assume all risks of injury arising from an existing condition of affairs, however dangerous that condition may be, provided that (a) he *71knows and appreciates the danger; (6) or in the exercise of reasonable care would know and appreciate it; (c) and if the danger is obvious he is held to know and appreciate it. As to such dangers, the master owes no duty to the servant. However, as to dangers which due care would not disclose to him, the master is bound to warn him.”
2. The majority opinion holds that “the question of safe place was not involved in this action,” but the instruction does not tell the jury that the master is bound under all circumstances to furnish a safe place to work. He must not “carelessly subject his servant to any danger not necessarily incident to or connected with his employment,” and he must exercise reasonable care to provide his servant with a reasonably safe place in which to work, taking into account the nature of the business in which he is engaged. Instruction No. 10 which contains the language held to be erroneous is as follows: “It is the duty of the master to use reasonable care in the conduct of his business, so as not to carelessly subject his servant to any dangers not necessarily incident to or connected with his employment. It is also the master’s duty to exercise reasonable care to provide his servant with a reasonably safe place in which to work, taking into account the nature of the business in which he is engaged, and the servant has a right to assume that the place furnished him in which to work is reasonably safe and suitable for the performance of the services required, taking into consideration the nature of the employment, unless there are some obvious dangers. If there are dangers incident to the em-_ ployment that are not obvious to a man of the^ experience and understanding, then it is master to give proper directions as to how* be. done to avoid such dangers.” This instruction mediately followed by instruction No. 11, quoted a which the duties of the servant and the risks assumec him are correctly and plainly explained.
I am unable to see how the issue presented by the ings and evidence could be more fairly or accurately *72stated. If these instructions were erroneous it was because of the condition of the evidence that was before the jury, and the holding of the majority opinion is in effect that the evidence was such that the court should have told the jury that the plaintiff assumed all of the risks of the employment in which he was engaged. It seems to me that the court should either have instructed the jury to find a verdict for the defendant or else should have given the instructions substantially as they were given. In other words, I think that the case was carefully and properly tried, and that there is no escape for the defendant unless it is held that the evidence was not sufficient to support the verdict.